Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection to the Specification
2.	For proper form, the broken line statement must be amended to read (MPEP § 1503.02, subsection III):
-- The broken lines shown in the figures are for the purpose of illustrating portions of the bottleneck connector and form no part of the claimed design. –

Non-Final Rejection under 35 U.S.C. §112(a) and (b)
3.	The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and non-enabling because some elements of the claimed design are unclear. Specifically, the bottom of the bottleneck connector appears to have a straight, vertical edge in Figures 1 and 2, however this is inconsistent with Figures 5 through 8 which appear to show the same edge as being flared. All figures should be made to be consistent. See exemplary annotated figures below:


    PNG
    media_image1.png
    765
    1524
    media_image1.png
    Greyscale






    PNG
    media_image2.png
    1001
    1765
    media_image2.png
    Greyscale

	Finally, the top most transition in Figures 2, and 4 through 8 appears to be a faceted edge that follows the curve of the circumference of the connector. This is inconsistent with Figures 1 and 3 which appear to show the same transition with straight edges that cut off the curve of the faceted edge. All figures should be made to be consistent. See exemplary annotated figures below.

    PNG
    media_image3.png
    511
    1338
    media_image3.png
    Greyscale



5.	Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked-up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d) . If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion
The specification is objected for the reasons set forth above.
The claim is rejected under 35 U.S.C. § 112(a) and (b) for the reasons set forth above.

Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OBRIEN whose telephone number is (571)272-9121. The examiner can normally be reached Monday - Thursday 7AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Primary Patent examiner, Gino Colan, can be reached at (571)270-0209 or the examiner’s supervisor, Angela Lee can be reached at (571)272-4453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/D.O.B./
Examiner, Art Unit 2916
/GINO COLAN/Primary Examiner, Art Unit 2925